GILBERT, Circuit Judge.
The facts in this case are similar to those in the preceding cases of Tornanses v. Melsing, 109 Fed. 710, and Nackkela v. Webster, ubi supra. The appeal is from an order appointing a receiver of placer-mining claim No. 2 below Discovery, on Anvil creek, a tributary to Snake river, in the Cape Nome mining district, Alaska. Upon the grounds expressed in the opinion in the case of Tornanses v. Mel-sing, the order appointing a receiver is reversed, and the cause remanded, with instructions to dismiss the bill. See 106 Fed. 775.